PER CURIAM:
Raquel Y. Gordon appeals the district court’s orders denying relief on her action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gordon v. Gutierrez, No. 01:06-cv-00861-TSE-TC, 2006 WL 3760134 (E.D. Va. filed *562Dec. 14, 2006 and entered Dec. 18, 2006; Jan. 4, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.